956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Regis LONGVILLE, Plaintiff-Appellant,v.GENCORP, INC. and Equicor, Inc., Defendants-Appellees.
No. 91-3561.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff Regis Longville appeals the judgment for the defendants, GenCorp, Inc. and Equicor, Inc., following a bench trial in this ERISA action to recover disability benefits claimed to be due him under defendants' employees' benefits plan.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by the District Court in its Memorandum Opinion of May 16, 1991.